





 
 
 
Exhibit 10.46
November 13, 2017
 
 
 
 
 
 
 
Gill Brown Hong
 
 
 
[Address Omitted]
 
 
 
 
 
 
 
 
 
 
 
Dear Gill,
 
 
 



We are pleased to confirm an offer of employment to you as EVP, Chief
Merchandising Officer and Head of International. In this role, you will report
directly to Jerome Griffith, CEO and President. You will oversee Merchandising
and International. We all believe the future of Lands' End will provide us with
many opportunities for growth and the company is well positioned for continued
success.


Some key elements of the position are as follows:


•
Your offer is contingent upon satisfactory completion of a criminal background
check, employment authorization and verification and confirmation that you are
not subject to any restrictions arising out of your prior employment which would
be breached or violated by your accepting a position with Lands' End.



•
The primary work location will be in our Dodgeville, WI office. All requested
business travel and lodging will be at company expense subject to Lands’ End’s
applicable Travel & Entertainment Employee Expense Policy.



•
Annual base salary of $450,000 paid in bi-weekly payments (your first check will
be a live check then followed by direct deposit the next pay period). Increases
will be determined based on a number of factors, with performance typically
being the most significant factor. You will next be eligible for a merit review
in May of 2019.



•
You will receive a one-time cash sign-on bonus of $100,000 (“Sign-On Bonus”). If
your employment is terminated by Lands’ End for Cause (as defined in the
Executive Severance Agreement) or by you without Good Reason (as defined in the
Executive Severance Agreement) prior to the second anniversary of your Start
Date, within 30 days of your last day worked, you will be required to pay back
the pre-tax amount of the Sign-On Bonus paid to you. For the avoidance of doubt,
you shall not have to return any such amounts if your employment terminates by
Lands’ End without Cause, by you for Good Reason or as a result of your death or
Disability (as defined in the Executive Severance Agreement).



•
You will be eligible for an annual target bonus incentive (“AIP”) opportunity of
75% of your base salary. The portion of the bonus target paid each year is based
on your performance and the company’s fiscal results. Since you are beginning
employment after the start of the fiscal year, your incentive opportunity under
the 2017 AIP will be prorated from your start date through February 2, 2018, the
last day of the company’s 2017 fiscal year. For fiscal 2018, you will be
guaranteed a minimum annual incentive bonus under the 2018 Annual Incentive Plan
of $168,750.



•
You will be eligible to receive a restricted stock unit grant valued at $100,000
as of the grant date. Equity awards are approved by a committee of our Board of
Directors and are made quarterly. It is expected that the next quarterly award
will be made in early December, soon after the public release of our third
quarter results. This grant will be made under the Lands’ End, Inc. 2014 Stock
Plan (As Amended and Restated) (“the 2014 Plan”), be subject to the terms of a
Restricted Stock Unit Agreement, which will be provided to you and vest 25%, 25%
and 50%, on the first, second and third anniversaries of the grant date.






--------------------------------------------------------------------------------







•
You will be eligible to participate in the Lands' End Retirement Plan, which
includes 401(k) employee contribution and Company Match features. Eligibility
will start on the first calendar quarter following your hire date. Lands’ End
will begin matching your contributions at 50% on the first 6% of your eligible
earnings, beginning January 1, 2019, if you work 1,000 hours in 2018.



•
In recognition of your previous related experience, you will receive 20 business
days of vacation as of your start date, with an additional 5 business days after
ten years of service. You also will be eligible for up to four (4) personal days
per year, after completing six (6) months of service.



•
With this position, for our 2018 fiscal year, it is our intent to offer an
annual long-term incentive with a target value of 100% of your base salary.
Further details regarding the Fiscal 2018 LTI target award will be provided
following approval by the Compensation Committee.



•
You will be eligible to receive relocation assistance, which is managed by our
third party vendor, Cartus. A Cartus Representative will contact you to schedule
an orientation to review key elements of the relocation policy and benefits. To
receive this benefit, you will be required to sign the relocation repayment
agreement as an initial step in the process with your Cartus Representative.
Notwithstanding anything to the contrary in the relocation repayment agreement,
you will not be required to repay relocation benefits in the event your
employment is terminated by Lands’ End, other than for Cause, or by you for Good
Reason (in each case as defined in the ESA) within your first two years of
employment. As part of your relocation benefits, you will be eligible for
temporary housing for up to ninety (90) days.



•
As a condition of employment, you will be required to sign an Executive
Severance Agreement (ESA). While the terms and conditions of the ESA will
govern, here is a summary of some of the items covered by the ESA (and in the
event of any discrepancy between this summary and the ESA, the ESA will govern):
If your employment with Lands’ End is terminated by Lands’ End, other than for
Cause, or by you for Good Reason (in each case, as defined in the ESA) within
your first two years of employment, you will be eligible to receive twenty-four
(24) months of salary continuation, equal to your base salary at the time of
termination, reduced by any interim earnings you may otherwise receive. If your
employment with Lands’ End is terminated by Lands’ End (under the same
conditions noted above) after your second full year of employment, you will
receive twelve (12) months of salary continuation. Under the ESA, you agree,
among other things, not to disclose confidential information and, not to solicit
our employees. You also agree not to aid, assist or render services for any
Competitive Business (as defined in the ESA) for twenty-four (24) months
following termination of employment, if it occurs within your first two years of
employment, and for twelve (12) months if it occurs after two years of
employment. The non-disclosure, non-solicitation and non-compete provisions
apply regardless of whether you are eligible for severance benefits under the
ESA.



•
Your start date will be November 27, 2017.





We are looking forward to you joining the Lands’ End team. If you need
additional information or clarification, please call me at 608-935-4377.


Sincerely,
 
 
 
 
/s/ Kelly Ritchie
 
 
/s/ Gill Brown Hong
 
Kelly Ritchie
 
 
Gill Brown Hong
 
SVP - Employee Services
 
 
 
 






